Citation Nr: 0406172	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for diabetes mellitus 
Type II.

4.  Entitlement to service connection for hepatitis C.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1972 to January 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO or AOJ) of the Department of Veterans Affairs 
(VA).    

In July 2003, a Board hearing was held at the RO.  At that 
time, the veteran and his representative indicated that a 
claim for VA benefits based on cirrhosis of the liver was 
pending at the RO.  This matter is hereby referred to the RO 
for any necessary action.  The following decision of the 
Board is limited to the four issues listed on the first page 


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is low back disability otherwise related to the veteran's 
active duty service. 

2.  Neck disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is neck 
disability otherwise related to the veteran's active duty 
service.

3.  Diabetes mellitus Type II was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is diabetes mellitus Type II otherwise related to the 
veteran's active duty service.

4.  Hepatitis C was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hepatitis C otherwise related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 

2.  Neck disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  Diabetes mellitus Type II was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

4.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

Concerning the veteran's claims of service connection for a 
chronic low back, neck, diabetes mellitus Type II, and 
hepatitis C, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records, VA treatment records, 
along with private treatment records.  It appears that 
records from Dr. Holden and Dr. Curtis (as identified by the 
veteran at the July 2003 Board hearing) are included in the 
claims file.  Furthermore, the veteran has been afforded a VA 
medical examination regarding his hepatitis C disability.  As 
to the other disorders, the Board finds that the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).   

With regard to the VCAA notice requirements, the Board first 
notes that in a United States Court of Appeals for Veteran 
Claims' (Court's) decision, Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) it was held, in part, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, regarding the issues of service 
connection for low back and neck disabilities, VCAA notice 
was issued by the AOJ to the veteran in December 2001, prior 
to issuance of the January 2002 rating decision that denied 
service connection for those issues.  As a result, discussion 
regarding prejudicial error of those issues pursuant to 
Pelegrini, is unnecessary.  The December 2001 VCAA letter 
issued to the veteran also addressed notice requirements 
pertaining to evidence in the veteran's possession as 
promulgated in 38 C.F.R. § 3.159 (b).  See 66 Fed. Reg. 45630 
(Aug. 29, 2001). 

However, concerning service connection for diabetes mellitus 
Type II and residuals of hepatitis C, review of the record 
shows that VCAA notice was issued to the veteran in July 
2002, which is subsequent to the January 2002 denial of 
service connection for those issues.  In essence, only after 
the January 2002 rating action was promulgated did the AOJ 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to his claims.  It is also 
important to note that in the February 2002 notice of denial 
of service connection from the AOJ, an October 2002 letter 
from the AOJ, the March 2003 Statement of the Case, and the 
July 2003 AOJ letter, that were issued to the veteran, the 
requirements of the VCAA were reiterated, and it was 
requested that the veteran forward any other evidence that 
would support his claims.  In conjunction with the July 2003 
personal hearing, the veteran was contemporaneously notified 
of additional time allotted to submit evidence.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
aforementioned claims, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Court in Pelegrini found, on 
the one hand, that the failure to provide the notice until 
after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  In reviewing AOJ determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C. § 7104(a), 
all questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104. 

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a statement of 
the case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Further, in Pelegrini it was held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In this case, although the VCAA 
notice letter that was provided to the appellant does not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims as indicated 
previously in the February 2002 notice of denial from the 
AOJ, an October 2002 letter from the AOJ, and the March 2003 
statement of the case.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.       

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
diabetes mellitus are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Factual Background

Service personnel records show that the veteran's military 
occupational specialty was as a vehicle operator/dispatcher, 
and that he had no foreign or sea service while in the 
military.

Service medical records show that in January 1973 the veteran 
received treatment for right hip and lower abdomen pain, 
sustained as a result of an automobile accident.  It was 
reported that the veteran had bumped the right side.  The 
diagnostic assessment was limited to a contusion.  A 
contemporaneous, clinical entry appears to refer to an injury 
to the right side and a mild strain from the auto accident.  
An undated urinalysis laboratory report remarked that the 
veteran had had trauma to the lower abdomen over the urinary 
bladder.  Laboratory results revealed no other pertinent 
findings.   

The veteran's entire service medical records, including a 
December 1972 service separation physical examination report, 
are negative for any complaints, findings or treatment of low 
back or neck disorders, diabetes mellitus, or hepatitis C 
disabilities.  The service separation examination report 
affirmatively indicates that the veteran had several tattoos 
on both extremities.  No tattoos were noted on the veteran's 
entrance examination.   

VA general, orthopedic, and genitourinary medical 
examinations were performed in April 1973.  The examinations 
refer to the veteran's service history of an automobile 
accident with sustained injuries limited to the abdomen and 
right hip.  No pertinent physical complaints were reported.  
The medical examinations, X-rays, and laboratory findings 
were negative for any pertinent abnormalities.  

A private medical record dated in May 1975, revealed a 
complaint of a backache associated with treatment for a 
urinary tract infection.  Private hospital records dated in 
January and April 1977 reveal treatment for physical 
complaints, including back pain that occurred subsequent to a 
fall the result of a seizure.  An X-ray of the lumbar spine 
revealed no abnormality.  Acute lumbosacral strain was among 
the diagnoses.  

At a VA orthopedic examination for acute lumbosacral strain 
with spasm, it was reported by history that prior to the 
January 1977 back injury, that the veteran had had no 
previous injuries to the back.

VA medical records in July 1988 show that the veteran 
received treatment for complaints of neck and low back pain.  
It was reported that the veteran had a history of a cervical 
fusion that was performed in 1980.  The diagnosis was 
probable degenerative joint disease.  X-rays revealed fusion 
of C6 and C7 along with a broken C5 osteophyte.  The lumbar 
spine was normal.  Mild degenerative joint disease was 
reported subsequent to the X-rays.  VA medical records in 
January 1989 report a job related neck injury in 1980 
resulting in a cervical diskectomy, and in July 1988 he fell 
from a tractor resulting in lumbosacral strain.      

VA medical records in November 1999 reveal treatment for 
noninsulin dependent diabetes mellitus. VA clinical records 
in May 2000 report that the veteran received treatment for 
complaints of burning pain in the lower right rib cage.  The 
veteran reportedly denied ethanol or drug use.  The diagnosis 
was hepatitis C.  Degenerative joint disease of the lumbar 
spine was diagnosed in a July 2001 VA clinical entry.  In 
March 2001 hepatitis C was confirmed and it was reported that 
the veteran was engaged in therapy.  It was also reported 
that he had past hepatitis A and B.  In April 2001 a VA 
clinical entry revealed status post fusion C6-7; herniated 
nucleus pulposus at C4-5 & C5-6 with chronic neck pain and 
left cervical radiculopathy; chronic lumbar pain with left 
lumbar radiculopathy; and lower lumbar spinal stenosis.  VA 
clinical records in October 2002 show biopsy findings 
revealing chronic hepatitis C with severe portal fibrosis and 
early cirrhosis, stage VI.  

In an October 2002 VCAA letter issued to the veteran, it was 
reported that risk factors for hepatitis C included:  organ 
transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; intravenous drug or 
intranasal cocaine use; high risk sexual activity; other 
direct percutaneous (through the skin) exposure to blood such 
as by tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razors.

In a November 2002 statement from the veteran, he reported 
that he was exposed to other service personnel blood during a 
vehicle accident during service.  He also stated that he and 
his roommate shared shaving razors that could have been a 
cause for his hepatitis C.  

A VA medical examination of the liver, gall bladder and 
pancreas was performed in January 2003.  It was reported that 
the veteran was first diagnosed with hepatitis C in 1995, and 
had been diagnosed with diabetes mellitus for the last five 
or six years.  The veteran reported that subsequent to an 
automobile accident during service, he was given a blood 
transfusion.  The physician indicated that he had reviewed 
the file and evidence of a blood transfusion was not found.  
The examiner also commented that according to the veteran, 
the tattoos on the veteran's arms were made prior to service.  
The veteran denied drug abuse.  There was no history of 
intravascular injection of gamma globulin.  It was indicated 
that a VA physician had reported the veteran had end stage 
liver disease.  The diagnosis was hepatitis.  The physician 
opined that the veteran did not receive a blood transfusion 
in service and his tattoos were before he joined the service.  
The physician stated: "The most important is tested positive 
for drugs that may be the most likely cause."

At the Board hearing conducted in July 2003, the veteran 
testified that during service he was involved in an 
automobile accident and he sustained injuries to his neck and 
back.  He stated that he received pain medication for his 
neck and back injuries at the time.  He testified that he 
mentioned the injuries he sustained in the accident at his 
separation physical examination.  The veteran stated that he 
received treatment for his injuries from a physician as soon 
as he came out of service.  

The veteran stated that part of his job in the military was 
handling chemical drums, and a sergeant had informed him that 
he was handling Agent Orange.  He stated that his service 
unit was the "31 transportation outfit at Homestead Air 
Force Base."  The veteran testified that he was informed 
that he had hepatitis C in 1995 or 1996.  When questioned as 
to particular situation where he may have been exposed to 
hepatitis C the veteran stated that he had dental work in 
service and that he was exposed to blood during his service 
accident.  He stated that blood was taken from him at the 
time.  He was unable to recall if he had had blood work from 
his discharge until 1995.  The veteran clarified that he was 
claiming a low back disorder.  The veteran testified that 
during service while moving containers, one of the drums had 
chemicals on the top of it and it was wiped off.  He could 
not recall if he sought medical attention for 
decontamination.  The veteran's spouse stated that the 
veteran had to have a liver transplant.  The veteran's 
representative stated that the veteran had cirrhosis of the 
liver, which was a pending issue before VA.  

In a July 2003 letter issued by the AOJ, the veteran was 
informed of additional time to submit additional evidence 
regarding his claim.  

Analysis

The veteran asserts that during service he was involved in an 
automobile accident wherein he sustained low back and neck 
injuries, and that those injuries are related to his current 
chronic low back and neck disabilities.  The veteran's 
service medical records clearly show that he received medical 
treatment for injuries sustained in a January 1973 automobile 
accident.  However, while medical treatment for physical 
injuries sustained in the accident is shown, the service 
medical records indicate that his injuries were limited to a 
contusion, and abdomen and right hip pain. Trained service 
medical personnel attending the veteran did not report any 
pertinent complaints or findings.  In fact, the veteran's 
entire service medical records, are entirely absent for 
complaints findings, or treatment of either a low back or 
neck or cervical spine disorders, including arthritis of 
either of those spine segments.  A service separation 
physical examination, which was performed prior to the 
automobile accident, was also negative for pertinent 
findings.  VA medical examination records shortly after 
service are also absent for any pertinent complaints or 
findings. 

Moreover, in 1977, in conjunction with VA treatment for a 
back injury sustained at work, it was specifically reported 
by medical history that the veteran had had no previous back 
injury.  Subsequent medical records reveal lumbar and 
cervical disorders necessitating a cervical fusion and 
attributable to injuries sustained while at work.  Arthritis 
or degenerative joint disease of the cervical and lumbar 
spine is also shown many years after service.  The veteran 
has testified concerning his low back and neck disorders, and 
how they are related to the automobile accident that he was 
involved in during service.  However, the records dated in 
the 1970's persuasively show that he sought treatment during 
that period for injuries related to employment and that he 
disavowed any prior injuries at that time.   

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  With respect to the 
veteran's chronic low back and neck disorders, there is no 
medical evidence which supports an etiological relationship 
between the veteran's current chronic disorders and his 
period of military service, including injuries sustained 
during an automobile accident.  Chronic low back and neck 
disabilities were not manifested during military service or 
within one year after service, and were first manifested 
several years after the veteran's period of service.  The 
preponderance of the evidence is against the veteran's claims 
and service connection for chronic low back and neck 
disorders is not warranted.  

The veteran's claims also include service connection for 
diabetes mellitus.  His service medical records are entirely 
absent for any complaints, findings or treatment referable to 
diabetes mellitus.  In fact, diabetes mellitus is first shown 
in the 1990's, which is many years after the veteran's period 
of military service.  The veteran asserts that during 
military service he was required to transport and handle 
containers of chemicals, and at least on one occasion a 
container was leaking and a superior informed him that he was 
handling Agent Orange.  Generally, consideration of service 
connection for diseases associated with exposure to herbicide 
agents, such as diabetes mellitus Type II, is limited to 
veterans with service in the Republic of Vietnam, including 
waters offshore and other locations if the conditions of 
service involved duty or visitation in Vietnam.  See 
38 C.F.R. § 3.307, 3.309(e).  The veteran neither contends it 
nor is it shown that he served in the Republic of Vietnam.  
It is argued by the veteran that he sustained occupational 
exposure to Agent Orange while in service.  It is noteworthy 
though that there is no data to support the veteran's 
assertion of occupational exposure to Agent Orange during 
service either from his service records or otherwise.  
Service records show the veteran was vehicle 
operator/dispatcher during service, and they are silent as to 
his handling of hazardous materials, specifically Agent 
Orange while in service.  The Board has considered the 
veteran's testimony regarding his reported service history of 
handling Agent Orange, but as indicated previously there is 
no supportive data, either medical or otherwise establishing 
a link between the veteran's current diabetes mellitus and 
his military service.  Absent any evidence to the contrary, 
the Board must conclude that diabetes mellitus Type II was 
not manifested during military service or within one year 
after service, and first manifested many years after the 
veteran's period of service.  The weight of the evidence is 
against the veteran's claim and service connection for 
diabetes mellitus is not warranted.                      
 
The remaining issue before the Board is service connection 
for hepatitis C.  With regard to hepatitis C, it is 
noteworthy that the veteran's entire service medical record 
is absent for any complaints, findings or treatment of 
hepatitis C.  The first evidence of hepatitis C is in 2000, 
which is many years after the veteran's period of service.  
The veteran has been apprised of certain risk factors in 
contracting hepatitis C by the RO.  The veteran has tattoos, 
which are considered a risk factor for hepatitis C.  However, 
while no tattoos were noted on entrance examination whereas 
several were noted on discharge examination, one examiner 
reported that the veteran indicated that the tattoos were 
done prior to service.  Nevertheless, even if it is assumed 
that he received the tattoos during service, this fact does 
not in itself lead to the conclusion that his hepatitis C was 
caused by the tattoos.  The medical community recognizes a 
number of different possible causes of hepatitis.  In the 
present case, there is no medical data to suggest that the 
veteran's tattoos are the cause of his hepatitis C.  The 
veteran has also reported several other possible sources of 
his contraction of hepatitis C, namely exposure to blood and 
a blood transfusion that occurred in conjunction with 
treatment for injuries sustained during the service 
automobile accident, which is shown in the medical records.  
However, such records do not show exposure to blood or a 
blood transfusion during service.  He has also asserted that 
he had dental work in service, and he has stated that he 
shared razors with his roommate presumably during service.  
These are additional possible risk factors for the 
contraction of hepatitis C.  However, there is again no 
supporting competent evidence suggesting that the veteran's 
hepatitis C is due to such factors.  It is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
In this regard, the veteran's lay testimony concerning the 
possible causes of his hepatitis C is of limited weight, 
since laypersons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  See Espiritu.

In the present case, a VA physician has opined that there is 
no indication from the record, including his review of the 
veteran's service records, that the veteran received a blood 
transfusion during service.  Careful review of the record 
supports this medical conclusion.  The VA examiner's 
reference to drug abuse is not entirely clear, but the Board 
notes that the veteran has denied drug use.  The medical 
evidence in this case does not point to any particular cause 
of the hepatitis C.  

The Board is sympathetic to the seriousness of the veteran's 
hepatitis C condition, but the record simply does not include 
competent evidence suggesting a link between the veteran's 
hepatitis c and his period of military service.  Therefore, 
the Board must find that hepatitis C was not manifested 
during the veteran's active duty service, or for many years 
after, nor is this disorder etiologically linked to his 
service or any incident or exposure during service.  The 
weight of the evidence is against the claim.  Service 
connection for hepatitis C is not warranted.     

In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to any issue on appeal.  38 U.S.C.A. 
§ 5107(b).




ORDER


The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



